Title: To George Washington from Brigadier General Nathanael Greene, 25 July 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island July 25. 1776

The Challenge I mentiond to your Excellency the other Evening I find is given and accepted and the parties have appointed tomorrow morning to fight. As I am made acquainted with the matter I beg your Excellencys direction in what manner I am to conduct myself.
This moment Colo. Hand was with me and Acquaints me that I have mistaken his intentions respecting promotions. As he is coming to Head Quarters, I wish he may explain the matter to your Excellency, and the Alteration be made on the return there, or sent back to me and ile make the necessary Alterations here.
I apprehend it is necessary to have an order of Congress for the removeal of the Wheat along New Uttrech, Graves End (& so) Shore, that if the Enemy should land there, they may not have it in their power to do us any injury, for every thing they destroy or carry off will be a matter of triumph, The Wheat is almost fit to thrash and can be speedily removd out of harms way.
I should be exceeding glad if your Excellency would Visit this post when at Liberty to see if there is any alteration or further regulations necessary. I am with due respect your Excellencys Obedient Servant

Nath. Greene


N.B. The Challenge mentiond in the fore part of my Letter was given by Lt Dunworth (discharg’d the other day) to Capt. Talbut. I did not wish to know any thing about it, but it was made known to me, and many of the officers knows that I doo know it. This Perplexes me a little. Knowing Dueling to be against all Law both Civil and Military.

